Title: To Alexander Hamilton from Simon Elliot, 6 March 1799
From: Elliot, Simon
To: Hamilton, Alexander


          
            Sir,
            Boston March 6th 1799
          
          General Brooks having been pressed with business of an indispensable nature prevented his attending to the subject of your letter to me of the 18th ultimo until yesterday, it being your wish that his opinion should be specialy transmitted, nothing could be done ’till that was obtained. The inclosed paper, contains his opinion & arrangement for the Districts as the Population & Geographical sittuation & relations seemed to him to point out, it happened that he was not possess’d, nor was he able to command one of Carlton’s new maps of Massachusetts, with the aid of which, the line for dividing the County of Worcester would be clearly indicated, likewise, the sub-districts would be best designated.
          I am at this moment possessed of Carletons Map and find it will require more time to perfect a sub-division of the Districts than is in my power to bestow just now—from a View of the County of Worcester as laid down in the Map a division may be made with much ease—
          with sentiments of the highest respect I am, Sir, Your mo. obt. Servt.
          
            Simon Elliot
          
          General Hamilton
        